        Case 1:18-cv-00634-RDM Document 38 Filed 09/02/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 MARGARET FOWLER,

              Plaintiff,

        v.                                          Civil Action No. 1:18-cv-00634-RDM

 DISTRICT OF COLUMBIA, et al.,

              Defendants.


                           NOTICE OF CHANGE OF ADDRESS

      Please note that the address of the Office of the Attorney General for the District of

Columbia has changed to 400 6th Street, NW, Washington, D.C. 20001.

Date: September 2, 2020                     Respectfully submitted,

                                            KARL A. RACINE
                                            Attorney General for the District of Columbia

                                            CHAD COPELAND
                                            Deputy Attorney General
                                            Civil Litigation Division

                                            /s/ Alicia M. Cullen
                                            ALICIA M. CULLEN [1015227]
                                            Chief, Civil Litigation Division, Section III

                                            /s/ Michelle G. Hersh
                                            MICHELLE G. HERSH [980097]
                                            Assistant Attorney General
                                            Civil Litigation Division
                                            400 6th Street, NW
                                            Washington, D.C. 20001
                                            Phone: 202-807-0360
                                            Fax: 202-741-8982
                                            E-mail: michelle.hersh@dc.gov
                                            Counsel for Defendants District of Columbia and
                                            the District of Columbia Alcoholic Beverage
                                            Regulation Administration
